NO. 07-09-0048-CR
				IN THE COURT OF APPEALS
			FOR THE SEVENTH DISTRICT OF TEXAS
					    AT AMARILLO
					         PANEL B
					FEBRUARY 22, 2010
                        _______________________________
				       JOHN W. BLACKWELL, III,
										Appellant
						      v.
				          THE STATE OF TEXAS,
									 	Appellee
                        _______________________________
		FROM THE 137[TH] DISTRICT COURT OF LUBBOCK COUNTY;
		   NO. 2008-421,861; HON. CECIL G. PURYEAR, PRESIDING
                        _______________________________
                                Anders Opinion
                        _______________________________
Before QUINN, C.J., and CAMPBELL  and HANCOCK, JJ.
After a jury trial, John W. Blackwell, III, was convicted of assault on a family member with a prior conviction for the same.  His punishment, which was twice enhanced, was assessed by the jury at 80 years confinement.   Appellant timely filed a notice of appeal. 
 His appointed counsel has now filed an Anders  brief in which he certifies that, after diligently searching the record, he has concluded that the appeal is without merit. Along with his brief, he has filed a copy of a letter sent to appellant informing him of counsel's belief that there was no reversible error and of appellant's right to file a brief or response pro se.  This court also notified appellant of his right to do the same.  Appellant filed a voluminous response on November 24, 2009.
In compliance with the principles enunciated in Anders, appellate counsel discussed four potential areas for appeal.  However, he has also explained why each potential issue lacks merit.  
	In turn, appellant raised ten issues (with various subparts) in his pro se response.   Upon considering them and the brief of appellant's attorney and conducting our own review of the record and pertinent law, as required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), we likewise conclude that there is no reversible error. 
	Accordingly, the motion to withdraw is granted and the judgment is affirmed. 
							Per Curiam
Do not publish.